Title: From Thomas Jefferson to Archibald Robertson, 7 December 1820
From: Jefferson, Thomas
To: Robertson, Archibald


Dear Sir
Poplar Forest,
Dec. 7 20.
I believe it is your practice to settle the annual accounts of your customers about the month of September I will thank you for the copy of mine for the last year, as soon as convenient: it will be convenient for me to have it under view as soon as may be in preparing arrangement for the paiment of monies the ensuing spring. I have it much at heart hencefoward to pay my merchant’s account regularly every spring. and altho it is a most inauspicious year to begin such a course, the wheat of the last year having been mostly eaten for want of corn, and what is left not being likely to bring, clear of carriage, more than 2. or 3/ yet I must try to effect it, or as nearly as possible.Will you come and take a dinner with two or three neighbors on Sunday? it is long since you have done us that favor. I inclose a 30.D. bill with a request to send me smaller bills in exchange for it. accept the assurance of my friendly esteem & respect.Th: Jefferson